                Case 1:20-cr-00613-LTS Document 30
                                                29 Filed 08/11/21 Page 1 of 1
                                                U.S. Department of Justice

                                                                      United States Attorney
                                                                      Southern District of New York
                                                                     The Silvio J. Mollo Building
                                                                     One Saint Andrew’s Plaza
                                                                     New York, New York 10007

                                                                      August 11, 2021

  By ECF

  The Honorable Laura Taylor Swain
  Chief United States District Judge
  Southern District of New York
                                                                           MEMO ENDORSED
  Daniel Patrick Moynihan Courthouse
  500 Pearl Street
  New York, NY 10007

       Re:        United States v. Michael Colello and Charles Sayegh, 20 CR 613 (LTS)

  Dear Judge Swain,

          On behalf of the parties and as raised with chambers yesterday, the Government
  respectfully writes to request an adjournment of the telephone conference scheduled for today,
  August 11, 2021 at 2:00 PM, to August 18, 2021 at 9:00 AM, a date and time that the parties
  understand is convenient for the Court. Yesterday, Mr. Edmondson, who represents Defendant
  Michael Colello, learned that due to a shift in his travel arrangements for today, he was scheduled
  to be on board an airplane at the time of the scheduled conference this afternoon, and accordingly,
  this request for an adjournment follows to ensure that the appearance is able to proceed when all
  parties and counsel are able to come before the Court at once. With the consent of the defendants,
  the Government also respectfully requests that the Court exclude time under the Speedy Trial Act
  from today, August 11, 2021, through the date of any granted adjournment of the telephone
  conference pursuant to 18 U.S.C. § 3161(h)(7) on the basis that the interests of the defendants and
  the public in a speedy trial are outweighed here by the ends of justice served by allowing the
  defendants to appear together before the Court and in the interim to continue reviewing discovery
  and considering the availability of any pretrial motions and the possibility of any pretrial
  dispositions.

The application is granted. The pretrial conference is         Respectfully submitted,
scheduled for August 18, 2021, at 9 a.m. The Court
finds pursuant to 18 U.S.C. 3161(H)(7)(A) that the
ends of justice served by an exclusion of time from
                                                               AUDREY STRAUSS
today’s date through 8/18/21 outweigh the best                 United States Attorney
interests of the public and the defendant in a speedy
trial for the reasons stated above. DE#29 resolved.      By:
SO ORDERED.
/s/ Laura Taylor Swain, Chief USDJ
                                                               Thomas John Wright
                                                               Assistant United States Attorney
                                                               (212) 637-2295

  cc: J. Curtis Edmondson (Counsel to Defendant Michael Colello) (by ECF)
      Florian Miedel (Counsel to Defendant Charles Sayegh) (by ECF)
